    Case 6:21-mc-00009 Document 1-1 Filed 06/15/21 Page 1 of 1 PageID #: 4




                        UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                     OFFICE OF THE CLERK

   David A. O Toole                                                              211 West Ferguson
    District Clerk                                                                Tyler, TX 75702

                                            June 15, 2021


Via: CERTIFIED MAIL,
     RETURN RECEIPT REQUESTED

Richard Liebowitz
Liebowitz Law Firm, PLLC
11 Sunrise Plaza, Suite 305
Valley Stream, NY 11580

Re: In the Matter of Richard Liebowitz, Cause Number: 6:21mc009

Dear Mr. Liebowitz,

Enclosed is a copy of a Reciprocal Attorney Disciplinary Notice and Order entered this date
suspending you from the roll of attorneys admitted to practice in this Court.

In accordance with Local Rule AT-2(b)(2)(B), the attorney may file a motion for modification or
revocation of the order within twenty-one days of service of this notice. If no motion is filed
within the allotted twenty-one days, the Reciprocal Attorney Disciplinary Notice and Order will
be in effect in accordance with Local Rule AT-2(A).

                                                      Respectfully,

                                                      David A. O Toole, Clerk




Enclosure.


Cc: Clerk, Fifth Circuit Court of Appeals
    American Bar Association Data Bank
    State Bar of Texas
    United States Bankruptcy Court
